NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

IRENE ZENDANO, individually and as              No.    19-55230
Trustee of The Irene Valerie Zendano
Family Revocable Living Trust U.T.D. May        D.C. No.
9, 2015,                                        2:18-cv-05154-RGK-SS

                Plaintiff-Appellant,
                                                MEMORANDUM*
 v.

BASTA, INC., a California nonprofit
corporation; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                             Submitted May 8, 2020**
                               Pasadena, California

Before: M. SMITH and OWENS, Circuit Judges, and HUMETEWA,*** District
Judge.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Diane J. Humetewa, United States District Judge for
the District of Arizona, sitting by designation.
      Plaintiff-Appellant Irene Zendano (“Zendano”) appeals the district court’s

order granting a special motion to strike her state law claims pursuant to

California’s anti-Strategic Litigation Against Public Policy (“anti-SLAPP”) statute,

Cal. Civ. Proc. Code § 425.16, and the district court’s order granting a motion for

judgment on the pleadings on her Racketeer Influenced and Corrupt Organizations

Act (“RICO”) claim pursuant to the Noerr–Pennington doctrine. We have

jurisdiction under 28 U.S.C. § 1291. As the parties are familiar with the facts, we

do not recount them here. Reviewing the district court’s dismissals de novo,

Kearney v. Foley & Lardner, LLP, 590 F.3d 638, 643 (9th Cir. 2009), we affirm.

      1.     The district court properly granted the Defendants-Appellees’ motion

to strike Zendano’s four state law claims pursuant to California’s anti-SLAPP

statute. A motion to strike under the anti-SLAPP statute is appropriate if the

claims arise from the defendants’ protected activity and the plaintiff cannot

demonstrate a probability of prevailing on the challenged cause of action. See Vess

v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1110 (9th Cir. 2003) (describing the

two-step burden shifting analysis under California’s anti-SLAPP statute).

Defendants-Appellees met their prima facie burden of showing that each state law

claim arose out of their protected activity, that is, collecting on a judgment lien.

See Thayer v. Kabateck Brown Kellner LLP, 207 Cal. App. 4th 141, 154, 143 Cal.

Rptr. 3d 17, 27 (2012) (holding that plaintiff’s action was “based on” lawyer’s


                                           2
conduct in prior litigation and was therefore protected under the anti-SLAPP

statute). Zendano failed to demonstrate a probability of prevailing on the merits

because Defendants-Appellees’ conduct is protected by California’s litigation

privilege. See Rusheen v. Cohen, 128 P.3d 713, 718–19 (Cal. 2006) (holding

California’s litigation privilege precludes liability arising from noncommunicative

acts that are necessarily related to enforcing a judgment). Accordingly, we affirm

the district court’s dismissal of Zendano’s state law claims.

      2.     The district court properly determined that Defendants-Appellees are

immune from RICO liability under the Noerr-Pennington doctrine because their

collection efforts were incidental to petitioning activities, and Zendano failed to

allege facts sufficient to show that their collection efforts were objectively baseless

or deprived the litigation of its legitimacy such that they fell within the “sham

litigation” exception. See Sosa v. DIRECTV, Inc., 437 F.3d 923, 929 (9th Cir.

2006) (“Under the Noerr-Pennington doctrine, those who petition any department

of the government for redress are generally immune from statutory liability for

their petitioning conduct.”). In Sosa, this Court extended Noerr-Pennington

immunity to RICO claims premised on demands for settlement of legal claims. Id.

at 942. In that case, we stated that “conduct incidental to prosecution” of a lawsuit,

including “communications between private parties[,] are sufficiently within the

protection of the Petition Clause to trigger the Noerr-Pennington doctrine, so long


                                           3
they are sufficiently related to petitioning activity.” Id. at 934. Because

Defendants-Appellees’ collection efforts were incidental to the litigation of the

attorneys’ fees motion and subsequent cost memoranda, they are sufficiently

related to petitioning activity to trigger Noerr-Pennington protection.

      The district court also properly considered, and rejected, Zendano’s

argument that Defendants-Appellees’ conduct fell within the narrow sham

litigation exception. See Theme Promotions, Inc. v. News Am. Mktg. FSI, 546 F.3d
991, 1008 (9th Cir. 2008) (finding that a “potentially meritorious” suit was not

objectively baseless); Freeman v. Lasky, Haas & Cohler, 410 F.3d 1180, 1184–85

(9th Cir. 2005) (explaining that an isolated instance of litigation misconduct would

not deprive the litigation defense as a whole of its legitimacy). Accordingly, we

affirm the district court’s dismissal of Zendano’s RICO claim.

      We grant Defendants-Appellees’ motion to take judicial notice (Docket

Entry No. 35) because the material is not subject to reasonable debate and is

related to the issues on appeal. Trigueros v. Adams, 658 F.3d 983, 987 (9th Cir.

2011).

      AFFIRMED.




                                          4